                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANNED PARENTHOOD                                   Case No. 16-cv-00236-WHO (DMR)
                                         FEDERATION OF AMERICA, INC., et al.,
                                   8
                                                          Plaintiffs,                         ORDER ON JOINT DISCOVERY
                                   9                                                          LETTER RE: AIMS REPORTS
                                                    v.
                                  10                                                          Re: Dkt. No. 560
                                         CENTER FOR MEDICAL PROGRESS, et
                                  11     al.,
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13             The court has received the parties’ April 22, 2019 joint discovery letter in which
                                  14   Defendants move to compel Plaintiffs’ production of reports of security incidents, known as
                                  15   “AIMS reports,” for all Planned Parenthood affiliates for the time period January 2014 through
                                  16   December 2016. [Docket No. 560.] This matter is appropriate for resolution without a hearing.
                                  17   Civ. L.R. 7-1(b). For the following reasons, the motion is granted in part.
                                  18             Planned Parenthood affiliates report security incidents to Planned Parenthood Federation
                                  19   of America (“PPFA”) in the form of AIMS reports. Jt. Letter 1. Plaintiffs state that they have
                                  20   produced AIMS reports for the nine Plaintiff affiliates for the 12 months following the first release
                                  21   of Defendant Center for Medical Progress’s videos in July 2015, i.e. for the period July 2015
                                  22   through July 2016. [Docket No. 580.] Defendants move to compel the production of AIMS
                                  23   reports for a longer time period and for additional affiliates in order to disprove Plaintiffs’
                                  24   allegation of a “dramatic increase in the threats, harassment, and criminal activities targeting . . .
                                  25   Planned Parenthood health centers” following the July 2015 release of the videos and defeat
                                  26   Plaintiffs’ claim for damages related to increased security costs. Jt. Letter 1 (quoting First Am.
                                  27   Compl. ¶ 142), 3. Neither side addresses the proportionality of the requested discovery in the joint
                                  28   letter.
                                   1          The court orders the following: by May 13, 2019, Plaintiffs shall produce all AIMS reports

                                   2   for the nine Plaintiff affiliates for the time period January 1, 2015 through July 31, 2016, to the

                                   3   extent such reports have not already been produced. Defendants may identify five non-Plaintiff

                                   4   affiliates for which Plaintiffs must produce all AIMS reports for the same time period, January 1,

                                   5   2015 through July 31, 2016. Defendants must identify the additional five non-Plaintiff affiliates to

                                   6   Plaintiffs by 9:00 a.m. on May 6, 2019. Plaintiffs must produce the AIMS reports for those five

                                   7   non-Plaintiff affiliates by May 13, 2019. Plaintiffs may make any necessary redactions to the

                                   8   documents consistent with their prior production of AIMS reports.
                                                                                                              ISTRIC
                                   9
                                                                                                         TES D      TC
                                                                                                       TA
                                              IT IS SO ORDERED.




                                                                                                                             O
                                  10




                                                                                                  S




                                                                                                                              U
                                                                                                 ED




                                                                                                                               RT
                                  11   Dated: May 3, 2019
                                                                                                                      DERED
                                                                                             UNIT
                                                                                                              O OR
                                  12
                                                                                                      IT IS S
                                                                                         ______________________________________




                                                                                                                                     R NIA
Northern District of California
 United States District Court




                                                                                                       Donna M. Ryu
                                  13
                                                                                                                   M. R
                                                                                               United States Magistrate  yu
                                                                                                                        Judge
                                                                                             NO

                                                                                                              onna
                                                                                                       Judge D




                                                                                                                                     FO
                                  14
                                                                                               RT




                                                                                                                                 LI
                                                                                                      ER
                                                                                                 H




                                                                                                                             A
                                  15                                                                                             C
                                                                                                           N                 F
                                                                                                               D IS T IC T O
                                  16                                                                                 R
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
